Name: Council Decision (EU) 2016/2234 of 21 November 2016 on the signing, on behalf of the Union, of the Cooperation Agreement between the European Union and the Agency for Aerial Navigation Safety in Africa and Madagascar (Asecna) on the development of satellite navigation and the provision of associated services in Asecna's area of competence for the benefit of civil aviation
 Type: Decision
 Subject Matter: air and space transport;  European construction;  Africa;  organisation of transport;  international affairs;  transport policy;  cooperation policy;  marketing
 Date Published: 2016-12-13

 13.12.2016 EN Official Journal of the European Union L 337/1 COUNCIL DECISION (EU) 2016/2234 of 21 November 2016 on the signing, on behalf of the Union, of the Cooperation Agreement between the European Union and the Agency for Aerial Navigation Safety in Africa and Madagascar (Asecna) on the development of satellite navigation and the provision of associated services in Asecna's area of competence for the benefit of civil aviation THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 172, in conjunction with Article 218(5), Having regard to the proposal from the European Commission, Whereas: (1) On 25 September 2014, the Council authorised the Commission to negotiate, on behalf of the Union, an international agreement with the Agency for Aerial Navigation Safety in Africa and Madagascar establishing the conditions for provision of a satellite-based augmentation service (SBAS) in Africa on the basis of the EGNOS European satellite navigation programme. (2) Following the negotiations, the Cooperation Agreement between the European Union and the Agency for Aerial Navigation Safety in Africa and Madagascar (Asecna) on the development of satellite navigation and the provision of associated services in Asecna's area of competence for the benefit of civil aviation (the Agreement) was initialled on 12 May 2016. (3) The Agreement should be signed, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Cooperation Agreement between the European Union and the Agency for Aerial Navigation Safety in Africa and Madagascar (Asecna) on the development of satellite navigation and the provision of associated services in Asecna's area of competence for the benefit of civil aviation is authorised. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union, subject to its conclusion. Article 3 This decision shall enter into force on the date of its adoption. Done at Brussels, 21 November 2016. For the Council The President P. PLAVÃ AN